DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1,3-15,19-22 are pending.
Claims 10-14 are withdrawn from consideration.
Claims 1,3-9,15 and 19-22 are currently rejected.
 
Response to Arguments
Applicant remarks on page 8 that Fan (US 20120136255) discloses a skewness and kurtosis but neither means a respective degree by which the CBFV waveform curves from a straight line.
Applicant further remarks on page 9 that the curve in figs. 13(A) and 13(B) refer to the graph of a variable but not “a respective degree by which the CBFV waveform curves from a straight line at a respective one of the first position and the second position”.
Applicant further remarks on pages 9-10 that the deviation in Fan refers to differences in the amplitude of curve and the linear line according to paragraph 70. 
Examiner respectfully disagrees with the above remarks.
Paragraph 12 of Fan states, with respect to the graphs in fig. 12 that “The result is used to measure to what extent the curve is curved”, the result here being the deviation calculation in paragraph 203. Hence, in paragraph 206 when Fan refers to deviation, it is in reference to the measure of the extent of curvature of the curve. 
 Therefore, the claims stand rejected.

Withdrawn Objections
Pursuant of Applicant’s responses filed 08/26/2022, the objections to claim 1 has been withdrawn. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 3, 4, 6, 8, 9, 15-18, and 20-26 are rejected under 35 U.S.C. 103 as being unpatentable over Vajinepalli et al., US 20140343431 in view of Nakata et al., US 20040243006 and Fan et al. US 20120136255 (provided in IDS dated 04/15/2019).

Regarding claim 1, Vajinepalli teaches a tool for facilitating medical diagnosis, comprising: 
an ultrasound device (probe 100 of fig. 1), wherein the ultrasound device is configured to collect ultrasound data from a patient (paragraph 46 for ultrasound probe 100, figure 1); 
a processing circuit (paragraphs 92 and 93 for processor and program) configured to:
generate a cerebral blood flow velocity (CBFV) waveform based on the ultrasound data (see paragraphs 46 and 64 for cerebral blood flow; blood flow waveform 114, figure 1); 
determine morphology attributes of the CBFV waveform (peak systolic frequency shift S, end diastolic frequency shift D of the waveform in fig. 1 and paragraph 64 and abstract)
determine one or more morphology indicators (see arrows and annotations) that correspond to each of the morphological attributes; (for see fig. 1 for arrows and annotation symbols, etc.  abstract and paragraph 64);
Vajinepalli does not explicitly teach its display device (display device 167, figure 1) is configured to: display the CBFV waveform comprising the morphology attributes; and 
highlight the morphological attributes by displaying each of the one or more morphology indicators on or adjacent to corresponding one of the morphological attributes of the CBFV waveform, 
wherein the display device is configured to display the CBFV waveform and the one or more morphology indicators as the ultrasound data is being collected,
However, Nakata teaches blood flow velocity waveform analysis and output unit (see fig. 1 and paragraphs 48-49) which is configured to 
display the blood flow velocity (BFV) waveform comprising the morphology attributes (see paragraph 54 and fig. 5 for the displaying of the blood flow velocity waveform including peak values); and 
highlight the morphological attributes by displaying each of the one or more morphology indicators on or adjacent to corresponding one of the morphological attributes of the BFV waveform (as depicted in figs. 5 and 6, the rising time constant along the waveform are indicated by line segment and arrows), 
wherein the display device is configured to display the BFV waveform and the one or more morphology indicators as the ultrasound data is being collected (see paragraph 87 for the generation of the time constants and diagnostic features from the waveform during examination).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to configure Vajinepalli’s generated cerebral blood flow velocity waveform to be generated on its display including one or more morphology indicators during the ultrasound is being collected, as taught by Nakata’s display of blood flow velocity waveform on a display for analysis, see paragraphs 54 and 87, with a reasonable expectation of success since both Vajinepalli (waveform 114 of fig. 1) and Nakata (fig. 1 and paragraph 48-49) direct to generating blood flow waveform for further analysis, to facilitate accurate and recognizable examination by finding the feature quantities of the blood velocity waveform or the blood pressure waveform or the blood flow rate and of comparing the results of the examination with the prognosis of circulation reconstruction as disclosed in paragraph 10 of Nakata.
 Vajinepalli in view of Nakata does not teach wherein the one or more morphology indicators comprise a first morphology indicator indicating a first curvature at a first position of the BFV waveform and a second morphology indicator indicating a second curvature at a second position of the BFV waveform, the first morphology indicator and the second morphology indicator are graphically distinct, and the first curvature is greater than the second curvature; wherein each of the first curvature and the second curvature defines a respective degree by which the CBFV waveform curves from a straight line at a respective one of the first position and the second position.
However, Fan teaches detection of malignant tumor (paragraphs 19-22) by extracting features from blood velocity waveform (paragraph 15), wherein morphology indicators (lines bc of paragraph 188 and figs. 13A and 13B) comprise a first morphology indicator (line bc of fig. 13A) indicating a first curvature at a first position of the waveform (paragraph 206 states “a more positive deviation of the pulsation curve, and a lower deviation of the extrema in the diastolic curve mean that the waveform is more dilated (graph 1200), and indicate higher probability of being a tumoral pulsation waveform” in references to the skewness and kurtosis of the curve between points a and b in fig. 13A) and a second morphology (line bc of fig. 13B) indicator indicating a second curvature at a second position of the waveform (paragraph 206 further states “Whereas, as shown in FIG. 13(B), lower L1/L2, lower L3/L4, higher skewness, higher kurtosis, a more negative deviation of the pulsation curve, and a higher deviation of the extrema in the diastolic curve mean that the waveform is less dilated (graph 1201), and indicate lower probability of being a tumoral pulsation waveform”), the first morphology indicator and the second morphology indicator are graphically distinct, and the first curvature is greater than the second curvature (as seen in figs. 13A and 13B, the deviation of the two compared sections of the waveform are described to be graphically distinct, and the second curve in fig. 13A is described to have a more negative deviation which means less curvature compared to the first curve). Also see paragraph 203 for stating that the curvature here is a measure of an extent to which a curve is curved;
Furthermore, Fan shows in paragraphs 191 and 192, and also depicted in fig. 12, a shape feature extraction unit that extracts features such as a deviation of a diastolic curve with respect to a straight line, wherein each of the first curvature and the second curvature defines a respective degree by which the waveform deviates from a straight line at a respective one of the first position and the second position. That is, in fig. 12(A), deviation of the maxima from a straight line is depicted while in fig. 12(B), deviation of the minimum from a straight line is depicted. Paragraphs 193-195 explain the corresponding diagnostic information gleaned from the features of the waveform shapes.
In paragraph 188, and also depicted in fig. 11, Fan teaches that the gradients of the straight lines ab and bc, corresponding to the maxima and minima in fig. 12(A) and 12(B), respectively, are determined. The gradients of the two lines are different in the fact that at least one of the lines has a negative gradient and the other has a positive gradient.
Further in paragraph 202, Fan indicates that the deviation is calculated as a sum. 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to configure Vajinepalli’s system as modified by Nakata, to include one or more morphology indicators which comprise a first morphology indicator indicating a first curvature at a first position of the BFV waveform and a second morphology indicator indicating a second curvature at a second position of the BFV waveform, the first morphology indicator and the second morphology indicator are graphically distinct, and the first curvature is greater than the second curvature and wherein each of the first curvature and the second curvature defines a respective degree by which the CBFV waveform curves from a straight line at a respective one of the first position and the second position, with a reasonable expectation of success since Vajinepalli also includes extracting features from a waveform (see fig. 2 and paragraphs 65-66), as taught by Fan, to provide a tissue malignant tumor detection method for detecting a malignant tumor more accurately by detecting the characteristics of cancerous tumor pulsations more appropriately. See paragraph 18 of Fan.

Regarding claim 3, Vajinepalli in view of Nakata and Fan teaches the tool set forth in claim 1 above. 
Vajinepalli further teaches wherein the processing circuit generates the CBFV waveform based on the ultrasound data by: generating a plurality of CBFV waveforms based on the ultrasound data, each CBFV waveform corresponding to a pulse (see paragraph 66); and the CBFV waveform used for morphology calculation is derived from the plurality of CBFV waveforms (see paragraph 36 and fig. 4).

Regarding claim 4, Vajinepalli in view of Nakata and Fan teaches the tool set forth in claim 3 above. 
Vajinepalli further teaches wherein configuring the display device to display the CBFV waveform and the morphology indicators comprises configuring the display device to display the plurality of CBFV waveforms in a first display window. See fig. 1 for the display devices 167, 148 and paragraph 80.

Regarding claim 6, Vajinepalli in view of Nakata and Fan teaches the tool set forth in claim 3 above. 
Nakata further teaches deriving the CBFV waveform from the plurality of CBFV waveforms by one or more of filtering the plurality of CBFV waveforms and averaging the plurality of CBFV waveforms (see paragraph 53).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to configure Vajinepalli’s generated cerebral blood flow velocity waveform to be averaged for a plurality of periods and displayed on its display as taught by Nakata’s averaging of blood flow velocity waveform and displaying on a display for analysis, see paragraphs 54 and 87, to facilitate accurate and recognizable examination by finding the feature quantities of the blood velocity waveform or the blood pressure waveform or the blood flow rate and of comparing the results of the examination with the prognosis of circulation reconstruction as disclosed in paragraph 10 of Nakata. 


Regarding claim 8, Vajinepalli in view of Nakata and Fan teaches the tool set forth in claim 1 above. 
Vajinepalli further teaches wherein the morphology attributes comprise at least one peak on the CBFV waveform. See 114 of fig. 1.

Regarding claim 9, Vajinepalli in view of Nakata and Fan teaches the tool set forth in claim 8 above. 
Vajinepalli further teaches wherein configuring the display device to display the CBFV waveform and the morphology indicators comprises configuring the display device to display a peak indicator corresponding to each of the at least one peak of the CBFV waveform. See 114 of fig. 1. 

Regarding claim 15, Vajinepalli teaches a method for facilitating medical diagnosis, comprising: 
collecting, with an ultrasound device (probe 100 of fig. 1), ultrasound data from a patient; (paragraph 46 for ultrasound probe 100, figure 1);
generating a cerebral blood flow velocity (CBFV) waveform based on the ultrasound data; (paragraphs 46 and 64) 
determining morphology attributes of the CBFV waveform see abstract and paragraph 64 for arrows and annotation symbols); (peak systolic frequency shift S, end diastolic frequency shift D of the waveform in fig. 1 and paragraph 64 and abstract)
determining one or more morphology indicators that correspond to each of the morphological attributes; (for see fig. 1 for arrows and annotation symbols, etc.  abstract and paragraph 64); 
Vajinepalli does not explicitly teach displaying the CBFV waveform comprising the morphology attributes; and highlighting the morphological attributes by displaying each of the morphology indicators on or adjacent to corresponding one of the morphological attributes of the CBFV waveform, wherein the display device is configured to display the CBFV waveform and the morphology indicators in real time as the ultrasound data is being collected,
However, Nakata teaches blood flow velocity waveform analysis and output unit (see fig. 1 and paragraphs 48-49) which is configure to 
display the blood flow velocity (BFV) waveform comprising the morphology attributes (see paragraph 54 and fig. 5 for the displaying of the blood flow velocity waveform including the rising and falling time constants determined from peak values); and 
highlight the morphological attributes by displaying each of the morphology indicators on or adjacent to corresponding one of the morphological attributes of the BFV waveform (as depicted in figs. 5 and 6, the rising time constant along the waveform are indicated by line segment and arrows), 
wherein the display device is configured to display the BFV waveform and the morphology indicators as the ultrasound data is being collected (see paragraph 87 for the generation of the time constants and diagnostic features from the waveform during examination)
wherein the morphology indicators comprise a first morphology indicator (see fig. 5 and paragraph 53 for the rising constant) indicating a first curvature at a first position of the BFV waveform (paragraph 53 states that “The waveform analysis unit 4 finds the time required for the blood flow velocity value to rise from 0 up to about 63% of the peal value to be used as a rising time constant” which describes the curvature of the blood flow velocity waveform for the period under investigation as depicted in fig. 5. Paragraph 54 indicates that this all occurs on the screen for the physician to analyze) and a second morphology indicator (see fig. 5 and paragraph 53 for the falling time constant) indicating a second curvature at a second position of the BFV waveform (paragraph 53 states that “The waveform analysis unit 4 finds the time required for the blood flow velocity value to drop from the peak value down to about 37% of the peak value to be used as a falling time constant” which describes the curvature of the blood flow velocity waveform for the period under investigation as depicted in fig. 5. Paragraph 54 indicates that this all occurs on the screen for the physician to analyze), the first morphology indicator and the second morphology indicator are graphically distinct (as depicted in figs. 5 and 6 the line segments for the rising and the falling time constants are of different lengths), and the first curvature is greater than the second curvature (the line segment for the rising time constant is longer than the line segment depicting the falling time constant).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to configure Vajinepalli’s generated cerebral blood flow velocity waveform to be generated on its display including morphology indicators during the ultrasound is being collected, as taught by Nakata’s display of blood flow velocity waveform on a display for analysis, see paragraphs 54 and 87, with a reasonable expectation of success since both Vajinepalli (waveform 114 of fig. 1) and Nakata (fig. 1 and paragraph 48-49) direct to generating blood flow waveform for further analysis, to facilitate accurate and recognizable examination by finding the feature quantities of the blood velocity waveform or the blood pressure waveform or the blood flow rate and of comparing the results of the examination with the prognosis of circulation reconstruction as disclosed in paragraph 10 of Nakata.
Vajinepalli in view of Nakata does not teach wherein the morphology indicators comprise a first morphology indicator indicating a first curvature at a first position of the CBFV waveform and a second morphology indicator indicating a second curvature at a second position of the CBFV waveform, the first morphology indicator and the second morphology indicator are graphically distinct, and the first curvature is greater than the second curvature., and wherein each of the first curvature and the second curvature defines a respective degree by which the CBFV waveform curves from a straight line at a respective one of the first position and the second position.
However, Fan teaches detection of malignant tumor (paragraphs 19-22) by extracting features from blood velocity waveform (paragraph 15), wherein morphology indicators (lines bc of paragraph 188 and figs. 13A and 13B) comprise a first morphology indicator (line bc of fig. 13A) indicating a first curvature at a first position of the waveform (paragraph 206 states “a more positive deviation of the pulsation curve, and a lower deviation of the extrema in the diastolic curve mean that the waveform is more dilated (graph 1200), and indicate higher probability of being a tumoral pulsation waveform” in references to the skewness and kurtosis of the curve between points a and b in fig. 13A) and a second morphology (line bc of fig. 13B) indicator indicating a second curvature at a second position of the waveform (paragraph 206 further states “Whereas, as shown in FIG. 13(B), lower L1/L2, lower L3/L4, higher skewness, higher kurtosis, a more negative deviation of the pulsation curve, and a higher deviation of the extrema in the diastolic curve mean that the waveform is less dilated (graph 1201), and indicate lower probability of being a tumoral pulsation waveform”), the first morphology indicator and the second morphology indicator are graphically distinct, and the first curvature is greater than the second curvature (as seen in figs. 13A and 13B, the deviation of the two compared sections of the waveform are described to be graphically distinct, and the second curve in fig. 13A is described to have a more negative deviation which means less curvature compared to the first curve). Also see paragraph 203 for stating that the curvature here is a measure of an extent to which a curve is curved;
Furthermore, in paragraphs 191 and 192, and also depicted in fig. 12, Fan teaches a shape feature extraction unit that extracts features such as a deviation of a diastolic curve with respect to a straight line, wherein each of the first curvature and the second curvature defines a respective degree by which the CBFV waveform deviates from a straight line at a respective one of the first position and the second position. That is, in fig. 12(A), deviation of the maxima from a straight line is depicted while in fig. 12(B), deviation of the minimum from a straight line is depicted. Paragraphs 193-195 explain the corresponding diagnostic information gleaned from the features of the waveform shapes.
In paragraph 188, and also depicted in fig. 11, Fan teaches that the gradients of the straight lines ab and bc, corresponding to the maxima and minima in fig. 12(A) and 12(B), respectively, are determined. The gradients of the two lines are different in the fact that at least one of the lines has a negative gradient and the other has a positive gradient.
Further in paragraph 202, Fan indicates that the deviation is calculated as a sum. 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to configure Vajinepalli’s method as modified by Nakata, to include morphology indicators which comprise a first morphology indicator indicating a first curvature at a first position of the BFV waveform and a second morphology indicator indicating a second curvature at a second position of the BFV waveform, the first morphology indicator and the second morphology indicator are graphically distinct, and the first curvature is greater than the second curvature and wherein each of the first curvature and the second curvature defines a respective degree by which the CBFV waveform curves from a straight line at a respective one of the first position and the second position, with a reasonable expectation of success since Vajinepalli also includes extracting features from a waveform (see fig. 2 and paragraphs 65-66), as taught by Fan, to provide a tissue malignant tumor detection method for detecting a malignant tumor more accurately by detecting the characteristics of cancerous tumor pulsations more appropriately. See paragraph 18 of Fan.


Regarding claim 20, Vajinepalli in view of Nakata and Fan teaches the tool set forth in claim 15 above. 
Vajinepalli further teaches wherein the attributes comprise at least one peak on the CBFV waveform; and displaying the CBFV waveform and the morphology indicators comprises displaying a peak indicator corresponding to each of the at least one peak of the CBFV waveform. See 114 of fig. 1 and paragraph 64.

Regarding claim 21, Vajinepalli teaches a non-transitory processor-readable medium storing processor-readable instructions (see paragraphs 92 and 93) such that, when executed, causes a processor to facilitate medical diagnosis by: 
collecting ultrasound data from a patient; (paragraph 46 for ultrasound probe 100, figure 1);
generating a cerebral blood flow velocity (CBFV) waveform based on the ultrasound data (see paragraphs 46 and 80 for cerebral blood flow; blood flow waveform 114, figure 1);
determining morphology attributes of the CBFV waveform 
(peak systolic frequency shift S, end diastolic frequency shift D of the waveform in fig. 1 and paragraph 64 and abstract)
determining one or more morphology indicators that correspond to each of the morphological attributes; (for see fig. 1 for arrows and annotation symbols, etc.  abstract and paragraph 64);
Vajinepalli does explicitly teach displaying the CBFV waveform comprising the morphology attributes; and highlighting the morphological attributes by displaying each of the one or more morphology indicators on or adjacent to corresponding one of the morphological attributes of the CBFV waveform, wherein the display device is configured to display the CBFV waveform and the one or more morphology indicators in real time as the ultrasound data is being collected
wherein the one or more morphology indicators comprise a first morphology indicator indicating a first curvature at a first position of the CBFV waveform and a second morphology indicator indicating a second curvature at a second position of the CBFV waveform, the first morphology indicator and the second morphology indicator are graphically distinct, and the first curvature is greater than the second curvature.
However, Nakata teaches blood flow velocity waveform analysis and output unit (see fig. 1 and paragraphs 48-49) which is configure to 
display the blood flow velocity (BFV) waveform comprising the morphology attributes (see paragraph 54 and fig. 5 for the displaying of the blood flow velocity waveform including the rising and falling time constants determined from peak values); and 
highlight the morphological attributes by displaying each of the one or more morphology indicators on or adjacent to corresponding one of the morphological attributes of the BFV waveform (as depicted in figs. 5 and 6, the rising time constant along the waveform are indicated by line segment and arrows), 
wherein the display device is configured to display the BFV waveform and the morphology indicators as the ultrasound data is being collected (see paragraph 87 for the generation of the time constants and diagnostic features from the waveform during examination)
wherein the morphology indicators comprise a first morphology indicator (see fig. 5 and paragraph 53 for the rising constant) indicating a first curvature at a first position of the BFV waveform (paragraph 53 states that “The waveform analysis unit 4 finds the time required for the blood flow velocity value to rise from 0 up to about 63% of the peal value to be used as a rising time constant” which describes the curvature of the blood flow velocity waveform for the period under investigation as depicted in fig. 5. Paragraph 54 indicates that this all occurs on the screen for the physician to analyze) and a second morphology indicator (see fig. 5 and paragraph 53 for the falling time constant) indicating a second curvature at a second position of the BFV waveform (paragraph 53 states that “The waveform analysis unit 4 finds the time required for the blood flow velocity value to drop from the peak value down to about 37% of the peak value to be used as a falling time constant” which describes the curvature of the blood flow velocity waveform for the period under investigation as depicted in fig. 5. Paragraph 54 indicates that this all occurs on the screen for the physician to analyze), the first morphology indicator and the second morphology indicator are graphically distinct (as depicted in figs. 5 and 6 the line segments for the rising and the falling time constants are of different lengths), and the first curvature is greater than the second curvature (the line segment for the rising time constant is longer than the line segment depicting the falling time constant).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to configure Vajinepalli’s generated cerebral blood flow velocity waveform to be generated on its display including morphology indicators during the ultrasound is being collected, as taught by Nakata’s display of blood flow velocity waveform on a display for analysis, see paragraphs 54 and 87, with a reasonable expectation of success since both Vajinepalli (waveform 114 of fig. 1) and Nakata (fig. 1 and paragraph 48-49) direct to generating blood flow waveform for further analysis, to facilitate accurate and recognizable examination by finding the feature quantities of the blood velocity waveform or the blood pressure waveform or the blood flow rate and of comparing the results of the examination with the prognosis of circulation reconstruction as disclosed in paragraph 10 of Nakata.
Vajinepalli in view of Nakata does not teach wherein the morphology indicators comprise a first morphology indicator indicating a first curvature at a first position of the CBFV waveform and a second morphology indicator indicating a second curvature at a second position of the CBFV waveform, the first morphology indicator and the second morphology indicator are graphically distinct, and the first curvature is greater than the second curvature., and wherein each of the first curvature and the second curvature defines a respective degree by which the CBFV waveform curves from a straight line at a respective one of the first position and the second position.
However, Fan teaches detection of malignant tumor (paragraphs 19-22) by extracting features from blood velocity waveform (paragraph 15), wherein one or more morphology indicators (lines bc of paragraph 188 and figs. 13A and 13B) comprise a first morphology indicator (line bc of fig. 13A) indicating a first curvature at a first position of the waveform (paragraph 206 states “a more positive deviation of the pulsation curve, and a lower deviation of the extrema in the diastolic curve mean that the waveform is more dilated (graph 1200), and indicate higher probability of being a tumoral pulsation waveform” in references to the skewness and kurtosis of the curve between points a and b in fig. 13A) and a second morphology (line bc of fig. 13B) indicator indicating a second curvature at a second position of the waveform (paragraph 206 further states “Whereas, as shown in FIG. 13(B), lower L1/L2, lower L3/L4, higher skewness, higher kurtosis, a more negative deviation of the pulsation curve, and a higher deviation of the extrema in the diastolic curve mean that the waveform is less dilated (graph 1201), and indicate lower probability of being a tumoral pulsation waveform”), the first morphology indicator and the second morphology indicator are graphically distinct, and the first curvature is greater than the second curvature (as seen in figs. 13A and 13B, the deviation of the two compared sections of the waveform are described to be graphically distinct, and the second curve in fig. 13A is described to have a more negative deviation which means less curvature compared to the first curve). Also see paragraph 203 for stating that the curvature here is a measure of an extent to which a curve is curved;
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to configure Vajinepalli’s system as modified by Nakata, to include one or more morphology indicators which comprise a first morphology indicator indicating a first curvature at a first position of the BFV waveform and a second morphology indicator indicating a second curvature at a second position of the BFV waveform, the first morphology indicator and the second morphology indicator are graphically distinct, and the first curvature is greater than the second curvature and wherein each of the first curvature and the second curvature defines a respective degree by which the CBFV waveform curves from a straight line at a respective one of the first position and the second position, with a reasonable expectation of success since Vajinepalli also includes extracting features from a waveform (see fig. 2 and paragraphs 65-66), as taught by Fan, to provide a tissue malignant tumor detection method for detecting a malignant tumor more accurately by detecting the characteristics of cancerous tumor pulsations more appropriately. See paragraph 18 of Fan.

Regarding claim 22, Vajinepalli in view of Nakata and Fan teaches the tool set forth claim 1 above
Vajinepalli further teaches wherein each of the morphology indicators visually identifies an exact position of a corresponding one of the morphology attributes on the CBFV waveform. (See the arrows and annotations of 114 of fig. 1 and paragraph 64). 

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Vajinepalli in view of Nakata and Fan, as applied to claims 4 above, and further in view of O’Brien et al., US 20090131805, hereafter referred to as “O’Brien”. 

Regarding claim 5, Vajinepalli in view of Nakata and Fan teaches the tool set forth claim 4 above.
Vajinepalli in view of Nakata teaches the tool set forth above, but does not teach wherein configuring the display device to display the CBFV waveform and the morphology indicators comprises configuring the display device to display the CBFV waveform and the morphology indicators in a second display window.
However, Fig. 1 and paragraphs 117-119 of O’Brien disclose a multiple panel screen for displaying hemodynamic data including trends in panels 6 and 7. 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to configure Vajinepalli’s apparatus as modified by Nakata and Fan to display the waveform 114 on multiple panel, the way O’Brien does to improve presentation of trend data such as Vajinepalli’s waveform, see paragraph 14, with a reasonable expectation of success as both the inventions of Vajinepalli, see paragraph 54, and O’Brien, see paragraph 69, direct to improved delivery of reliable diagnosis based on truncated data. 

Claims 7 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Vajinepalli in view of Nakata and Fan, as applied to claims 1 and 15 respectively above, and further in view of Van Veen, B.D., US 5379770, hereafter referred to as “Van Veen”.

Regarding claim 7, Vajinepalli in view of Nakata and Fan teaches the tool set forth claim 1 above.
Vajinepalli in view of Nakata and Fan does not teach the tool set forth above, but does not teach wherein determining the morphology indicators identifying the morphology attributes of the CBFV waveform comprises: segmenting a plurality detected CBFV waveforms into distinct CBFV waveforms; and identifying the morphology attributes for the CBFV waveform that is an average of the distinct CBFV waveforms. 
However, see column 9, lines 21-23 of Van Veen for the segmentation of the waveforms and abstract and col. 3, lines 18-24 for the averages.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to segment Vajinepalli’s waveforms as modified by Nakata and Fan the way Van Veen does reduce the variability in the spectral estimate of the waveform displayed information. See col. 9 lines 63-7 of Van Veen.

Regarding claim 19, Vajinepalli in view of Nakata and Fan teaches the tool set forth claim 1 above.
Vajinepalli in view of Nakata and Fan does not teach the tool set forth above, but does not teach wherein determining the morphology indicators identifying the morphology attributes of the CBFV waveform comprises: segmenting a plurality detected CBFV waveforms into distinct CBFV waveforms and identifying the morphology attributes for the CBFV waveform that is an average of the distinct CBFV waveforms.
However, see column 9, lines 21-23 of Van Veen for the segmentation of the waveforms and abstract and col. 3, lines 18-24 for the averages.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to segment Vajinepalli’s waveforms as modified by Nakata and Fan the way Van Veen does reduce the variability in the spectral estimate of the waveform displayed information. See col. 9 lines 63-7 of Van Veen.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Farouk A Bruce whose telephone number is (408)918-7603.  The examiner can normally be reached on Mon-Fri 8-5pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pascal Bui-Pho can be reached on 571-272-2714.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/FAROUK A BRUCE/Examiner, Art Unit 3793      


/PASCAL M BUI PHO/Supervisory Patent Examiner, Art Unit 3793